DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/21, 10/7/2020, 5/10/2020, 5/29/2020 are considered by the examiner.
Drawings
The drawings submitted on 5/8/2019 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 11 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Dulle et la. (US Publication 2015/0069829).
Regarding claim 1, the Dulle et al. reference comprising a housing (50) and an upper cover (52), wherein the housing (50) has a bottom portion (see Fig. 6, 7 , 49); the housing (50) further has a first length side wall, a second length side wall, a first width side wall and a second width side wall that extend upward surrounding a periphery of the bottom portion (see figures 6, 7, 49); the first length side wall, the second length side wall, the first width side wall and the second width side wall form an upper portion opening (see Figures 6, 7, 49); the upper cover (52) is mounted on the upper portion opening of the housing (50); and the battery pack (22) is characterized by comprising: multiple flat battery cells (54) sequentially arranged and mounted in the housing (50); a bearing plate (56), wherein the bearing plate (56) is disposed above the top portions (See Fig. 6, 41, 49)) of the multiple battery cells (54); and a middle recessed portion (see Fig. 34) formed between protruding battery cell anode (230) and battery cell cathode (232) disposed on the top portion of each of the multiple battery cells (54), wherein a surface of the middle recessed portion is provided with at least one seal-breakable opening (312), and the at least one seal-breakable opening (312) is arranged to discharge a gas generated in the battery cell (103) when broken (Fig. 41 and Paragraph 195); when the multiple battery cells (54) are sequentially arranged and mounted in the housing (50), the multiple middle recessed portions at the top portions of the multiple battery cells (54) form a battery top portion through-slot and a bottom 
Regarding claim 2, the Dulle et al. reference discloses 27WO 2018/087681PCT/IB2017/056995 the housing has a vertical gas discharging passage , and the vertical gas discharging passage is disposed on an inner side of the first width side wall; the first width side wall is provided with a gas discharging port, and the vertical gas discharging passage is in fluid communication with the lateral gas discharging passage (Fig. 47; P46 and 47).  
Regarding claim 3, the Dulle et al. reference discloses the battery pack further comprising a first end plate and a second end plate (internal walls at the two face sides of the housing (50) in Fig. 7), wherein when the multiple battery cells are sequentially arranged and mounted into the housing, the first end plate and the second end plate are located at two end sides of the sequentially arranged multiple battery cells (103) to laterally fix the sequentially arranged multiple battery cells.
	Regarding claim 11, the Dulle et al. reference The flow direction of the discharged gasses indicated by arrows (350) as shown in figures 46, 47 discloses that at one distal end of the lateral gas discharging passage a blocking plate is positioned. Otherwise the discharged gases would flow also in the direction opposite to the direction as indicated by arrows (350).
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725